Case 16-00361-LA7 Filed 04/18/19 Entered 04/19/19 11:00:07 Doc108 Pg.1of1

C_
FILED 4

To: Russ Reynolds CM APRIS PM 3:23
From: Christopher R. Barclay, Trustee _

Case Name: Stephen Anthony Ross U.S. BA NKRUETC Y eT
Case Number: 16-00361-LA7 $0. DIST. OF CALIF.

Date: April 16, 2019

TRANSMITTAL OF UNCLAIMED FUNDS
IN CHAPTER 7 CASE

It has been more than ninety days after the court approved the final distribution under 11
U.S.C. § 726. I have stopped payment on any check remaining unpaid. I am paying into the
court all unclaimed funds. Attached is a check relating to the unclaimed or uncashed funds
payable to the Registry of the U.S. Bankruptcy Court.

Pursuant to Federal Rule of Bankruptcy Procedure 3011, I am submitting a list of all
known names and addresses of the parties and the amounts which they are entitled to be paid
from remaining property of the estate that is being paid into court pursuant to 11 U.S.C. § 347(a).

Name and Address of Party Check Amount

Stephen Anthony Ross $6,479.17
2604-B El Camino Real, Apt. 290

Carlsbad, CA 92008-1214

(Surplus to Debtor)

Total $6,479.17

Page 1 of 1 oo3b) unc

i @

 

 
